AA/23/2828 22:23 = 6916211 HICKS ROWAN EMBLER PAGE 82/13

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE
UNITED STATES OF AMERICA )
) No. 2:19-CR-196
v. ) JUDGE GREER
)
MATTHEW DILLON HILTON )
PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, Matthew Dillon Hilton, and the defendant’s attorney, Michacl
Cabage, have agreed. upon the following:

1. The defendant will plead guilty to the following count(s) in the indictment:

a) Count One, that is, conspiracy to distribute fifty grams or more of
-oathanmphetamine, its salts, its isomers, and salts of its isomers, in violation of 2) U.S.C, §§ 846,
841(a)(1) and 84] (b)(1)(A).

The punishment for this offense is as follows: A minimum mandatory 10 years up to life
imprisonment, a fine of up to $10,000,000.00, a minimum of five years up to life on supervised
release, and a $100.00 mandatory assessment fec,

b) Count Thirty-Eight, that is, possession of a firearm in furtherance of a drug
trafficking offense, in violation of 18 U.S.C. § 924(c)(1)(A).

The punishment for this offense is as follows: A minimum mandatory five years up to life
ituptisormmers, served consecutively with the sentence imposed on any other count of conviction, a

fine of up to $250,000.00, up to 5 years supervised release, and a $100 mandatory assessment fee.

Case 2:19-cr-00196-JRG-CRW Document 276 Filed 04/29/20 Page 1of9 PagelD#: 725

 
04/23/2828 22:23 6916211 HICKS ROWAN EMBLER PAGE 93/13

2. In, consideration of the defendant’s guilty plea(s), the United States agrees to move
the Court at the time of sentencing to dismiss the remaining count(s) against the defendant in this
indictment.

3. The defendant has read the indictment, discussed the charges and possible defenses
with defense counsel, and understands the crime(s) charged.

4, In support of the defendant's guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements. These are the facts submitted for purposes of
the defendant’s guilty plea, They do not necessarily constitute all of the facts m the case. Other
facts may be relevant to sentencing. Both the defendant and the United States retain the right to
grusent acdidiewal facts to the Court to ensure a fair and appropriate sentence in this case.

The defendant was a member of a drug trafficking organization Jed by co-defendant Joshua
Davis during the time frame set forth in the indictment.

On April 23, 2018, agents interviewed a confidential source (CS) at the Kingsport Police
Department. CS stated that he had bought methamphetamine from Defendant.

On May, 15, 2018, Kingsport Police Officers encountered Defendant and a female passenger
on Lynn Garden Drive, Officers observed a digital scale on the center console, and baggies
throughout the vehicle Defendant was driving. Officers arrested Defendant for driving without a
Hioense, and located a loaded Bersa .380 semi-automatic pistol, a bag containing .26 grams of
marijuana, and a bag containing 6.54 grams of methamphetamine under the edge of the driver’s seat.
Defendant was found to have an empty holster on his waist. Officers interviewed the passenger,
who stated that she had been riding with Defendant and tbat he had made several stops throu ghout

the day selling methamphetamine.

Case 2:19-cr-00196-JRG-CRW Document 276 Filed 04/29/20 Page 20f9 PagelD#: 726

 
84/23/2828 22:23 6916211 HICKS ROWAN EMBLER PAGE a4/13

On June 22, 2018, Kingsport Police Officers encountered Matthew Defendant and a female
passenger during a traffic stop on W. Stone Drive. Defendant was arrested for driving on suspended
license, Inside the car, officers located approximately 5.2 grams of methamphetamine, baggies,
digital scales, glass pipes, and several pills.

On December 13, 2018, agents interviewed a CS at the Kingsport Police Department. CS
said that she had purchased methamphetamine from Defendant.

On January 1, 2019, Kingsport Police Officers encountered Defendant at the intersection of
Teaadview Styect and Highview Avenue. Officers found Defendant to be in passession of a Phoenix
Arms .22 caliber pistol. Officers also Jocated a large glass pipe commonly used to ingest drugs.
Later on January 1, 2019, Defendant gave a written statement to a detective. In the statement,
Defendant said that he traded a .22 pistol to co-defendant Holli Hensley for the .22 pistol with which
he was found, Defendant stated that he had been selling methamphetamine for approximately two
(2) or three (3) years. Defendant said that co-defendant Connie Terry introduced him to selling meth
and fronted him % pound, then % pound, and then eventually one pound of methamphetamine.
Defendant said he would exchange firearms for methamphetamine. Defendant also said that he had
yurchased methamphetamine from David Garber.

On January 2, 2019, agents interviewed a CS at the Kingsport Police Department. CS said
that he had purchased methamphetamine from Defendant on two (2) occasions, He stated that the
first time, he purchased 2 ounce of methamphetamine. CS stated that the second time, he purchased
ten (10) grams of methamphetamine from Defendant. CS said that Defendant was selling
methamphetamine from Model City Apartments, Apt. P-11,

The defendant admits that he conspired with at least one other person to distribute

methamphetamine as charged in the indictment, and that he is responsible for the distribution of at

Case 2:19-cr-00196-JRG-CRW Document 276 Filed 04/29/20 Page 30f9 PagelD#: 727

 
BAP22/9020 2922 6916211 HICKS ROWAN EMBLER PAGE 65/13

least 50 grams but less than. 150 grams of methamphetamine (actual). The defendant also admits
that he passessed a firearm on January 1, 2019 for his protection, the protection of
methamphetamine, and the proceeds from the sale of methamphetamine in furtherance of the
conspiracy charged in Count One of the indictment.
The parties agree, for purposes of sentencing, there are insufficient facts to support
che application of U.S.S.G. § 2D1.1(0)(1).
5. The defendant is pleading guilty because the defendant is in fact guilty.
The defendant understands that, by pleading guilty, the defendant is giving up several rights,
including:
a) the right to plead not guilty;
‘b) the right to a speedy and public trial by jury;
c) the right to assistance of counsel at trial;
d) the right to be presumed innocent and to have the burden of proof placed on
x Uched Sivies to prove the defendant guilty beyond a reasonable doubt;
e) the right to confront and cross-examine witnesses against the defendant;
f) the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compe! the attendance of witnesses; and
g) the right not to testify and to have that choice not used against the defendant.
6. The parties agrec that the appropriate disposition of this case would be the following
as to each count:
a) The Court may impose any lawful term(s) of imprisonment, any lawful
Sne(sj, and any lawful term(s) of supervised release up to the statutory maximum(s);

b) The Court will impose special assessment fees as required by law; and

Case 2:19-cr-00196-JRG-CRW Document 276 Filed 04/29/20 Page 4of9 PagelD#: 728

 

 
84/23/2028 22:23 6916211 HICKS ROWAN EMBLER PAGE 86/13

c) The Court may order forfeiture as applicable and restitution as appropriate.
No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
~ case! of avy other person regarding any potential sentence in this case are not binding on the
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s
guilty plea(s)., The defendant understands that the sentence in this case will be determined by the
Court after it receives the presentence investigation report from the United States Probation Office
and any information presented by the parties. The defendant acknowledges that the sentencing
determination will be based upon the entire scope of the defendant’s criminal conduct, the
defendant’s criminal history, and pursuant to other factors and guidelines as set forth in the
Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

Criven the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3E1.1(a) of the
Sentencing Guidelines. Further, if the defendant’s offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3#1.1(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E1.1(b) of the Sentencing Guidelines. Should the defendant cngage in any
conduct or make any statements that are inconsistent with accepting responsibility for the
defendant’s offense(s), including violations of conditions of release or the commission of avy
additional ofYonse(s) prior to sentencing, the United States will be free to decline to make such
motion, to withdraw that motion if already made, and to recommend to the Court that the defendant
not receive any reduction for acceptance of responsibility under Section 3E1.1 of the Sentencing

Guidelines.

Case 2:19-cr-00196-JRG-CRW Document 276 Filed 04/29/20 Page 5of9 PagelD#: 729

 
04/23/2828 22:23 6916211 HICKS ROWAN EMBLER PAGE 87/13

8. The defendant agrees to pay the special assessment in this case prior to sentencing.
i, financial Obligations. The defendant agrees to pay all fines and restitution imposed
by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution
amount(s) shall be considered due and payable immediately. If the defendant cannot pay the full
amount immediately and is placed in custady or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the
authority to establish payment schedules to ensure payment of the fine and/or restitution. The
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, execution on non-exempt property, and any other means
‘the United States deems appropriate. The defendant and counsel also agree that the defendant may
be contacted post-judgment regarding the collection of any financial obligation imposed by the
Court without notifying the defendant's counsel and outside the presence of the defendant’s counsel.
In order to facilitate the collection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement, the defendant additionally agrecs to the
following specific terms and conditions:
a) If so requested by the United States, the defendant wil) promptly submit a

completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs.

‘The defendant promises that such financial statement and disclosures will be complete, accurate,

and truthful.

Case 2:19-cr-00196-JRG-CRW Document 276 Filed 04/29/20 Page 6of9 PagelD #: 730

 
84/23/2828 22:23 6916211 HICKS ROWAN EMBLER PAGE 986/13

b) The defendant expressly authorizes the U.5. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendant’s ability to satisfy any financial
obligation imposed by the Court.

c) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s Office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant.

10. The defendant acknowledges that the principal benefits to the United States of a plea
agteerient include the conservation of limited government resources and bringing 6 certain end to
the case. Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibijity for the
offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the
following:

a) The defendant will not file a direct appeal of the defendant’s conviction(s) or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
the sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to appeal
the Court’s determination as to whether the defendant’s sentence will be consecutive or partially
concurrent to any other sentence.

b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

§ 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial

misconduct and (ii) ineffective assistance of counsel.

Case 2:19-cr-00196-JRG-CRW Document 276 Filed 04/29/20 Page 7of9 PagelD#: 731

 
Bd/ 23/2026 22:23 6916211 HICKS ROWAN EMBLER PAGE 989/13

c) The defendant will not, whether directly or by a representative, request or
receive from auy department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,

5 U.S.C. Section 552a.

it. This plea agreement becomes effective once it is signed by the parties and is not
contingent on. the defendant’s entry of a guilty plea. Ifthe United States violates the terms of this
plea agreement, the defendant will have the tight to withdraw from this agreement. If the defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter
guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any
court order or any Jocal, state or federal law pending the resolution of this case), then the United
States will have the right to void any or all parts of the agreement and may also enforce whatever
parts of the agreement it chooses. In addition, the United States may prosecute the defendant for

| auy and all federal crimes that the defendant committed related to this case, including any charges

that were dismissed and any other charges which the United States agreed not to pursue. The
defendant expressly waives any statute of limitations defense and any constitutional or speedy trial
or double jeopardy defense to such a prosecution. The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s
guilty plea(s) in this case.

12. The United States wil! file a supplement in this case, as required in every case by the
Local Rules of the United States District Court for the Eastern District of Tennessee, even though
there may or may not be auy additional terms. If additional terms are included in the supplement,

they are hereby fully incorporated herein.

Case 2:19-cr-00196-JRG-CRW Document 276 Filed 04/29/20 Page 80f9 PagelD#: 732

 
04/23/2828 22:23 6916211 HICKS ROWAN EMBLER PAGE 14/13

Apr, 23,2020 10:31AM SWVRJA Abingdon 276-739-3535 No, 1529 PI

13. This plea agreement and supplement constitute the full and complete agreement and
understanding between the parties concerning the defendant’s guilty plea to the dh ove-referenced
dhatge(s}, aud there are no other agreements, promises, undertakings, or understandings between the
defendant end the United States. The parties understand and agree that the terms of this plea
agreement can be modified only in writing signed by all of the parties and that any and all other

promises, representations, and statements whether made before, contemporaneous with, or after this

agreement, are null and void.

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

i 29 VOTO 2 Fo Bm Bruna
Date YGREGORW/BOWMAN |

Assistant United States Attorney

Of - 13 — do a cl
Date MATLHEW DILLON BILION

 

 

 

 

 

 

Defendant
T be 2-20 WZ be. A bbe Z
Date MICHARLCABAGE
Attorney for the Defendant

Case 2:19-cr-00196-JRG-CRW Document 276 Filed 04/29/20 Page 9of9 PagelD#: 733
